COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  LEONEL HERNANDEZ,                                 §               No. 08-19-00152-CR

                          Appellant,                §                  Appeal from the

  v.                                                §                168th District Court

  THE STATE OF TEXAS,                               §             of El Paso County, Texas

                          State.                    §                (TC# 20160D03827)

                                                    §

                                             ORDER

       On September 21, 2021, this Court abated proceedings in this appeal and ordered the trial

court to issue findings of fact and conclusions of law related to a suppression issue. See TEX.CODE

CRIM.PROC.ANN. art. 38.22. The trial court’s findings of fact and conclusions of law are currently

due to be filed with this Court on March 1, 2022.

       On February 28, 2022, the Honorable Marcos Lizarraga, judge of the 168th District Court,

filed a motion to abate the deadline to file his findings of fact and conclusions of law. In his motion,

Judge Lizarraga stated:

       The Trial Court’s Motion to Abate is based upon the fact that I am currently
       involved in proceedings against the Texas State Commission on Judicial Conduct.
       My attorneys representing me in that matter are the same attorneys representing
       Mr. Hernandez on appeal, Jim and Jeep Darnell, and I feel that it would be improper
       to be ruling on matters involving those attorneys during their active representation
       of me.

                                                   1
       Judge Lizarraga indicates in his motion that he has conferred with counsel for Hernandez

and counsel for the State, and that neither party is opposed to his motion.

       As such, we ORDER that the deadline to file the findings of fact and conclusions of law is

hereby stayed pending further order of this Court.

       IT IS SO ORDERED this 28th day of February, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2